DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 7/27/22.Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                   Claim Objections
2. 	Claim 11 is objected to because of the following informality: On line 6, “the second the first set of” is grammatically incorrect. Appropriate correction is required.
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1 – 6 and 10 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (2010/0050788) in view of Habib et al. (7,713,849, hereinafter Habib). 	Regarding claim 1, Shim discloses an apparatus comprising a member 105 (See Fig. 1) that receives a mechanical force, and a sensor 210 (See Fig. 2) that senses the mechanical force, the sensor mounted on the member using a set of nanoparticles 115, 130 and a set of nanowires 150, 155, 160, 165 coupled to the set of nanoparticles with connectors 250, 255, 260, 265, wherein the nanowires may vertically extend to a substrate 120 (See Pg. 2, Paras. 0021 – 0023, Pg. 3, Para. 0030 and Pg. 4, Paras. 0033 and 0037).
 	Shim fails to disclose that the set of nanowires is aligned substantially in a vertical direction, the vertical direction being perpendicular to a length-wise surface of the sensor. 	However, Habib discloses a method and apparatus comprising nanowires 6 that are aligned substantially in a vertical direction, the vertical direction being perpendicular to a length-wise surface 48 of a sensor 2 (See Fig. 4, See Col. 4, lines 55 – 67). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shim according to the teachings of Habib for the purpose of, advantageously providing a plurality of nanowires on a substrate since these types of devices detect molecular species or biological agents in a test sample (See Habib, Col. 2, lines 20 – 22). 	Regarding claim 2, in Shim, the set of nanoparticles 115, 130 is positioned on the member, and the set of nanowires 150, 155, 160, 165 is formed on the set of nanoparticles (See Fig. 1).	Regarding claim 3, in Shim, the set of nanoparticles 115, 130 is positioned on the sensor, and the set of nanowires is formed on the set of nanoparticles (See Figs. 1 and 2).
 	Regarding claim 4, in Shim, a metal plate (conductive substrate) 120 is coupled to the set of nanoparticles (See Fig. 1).
 	Regarding claim 5, in Shim, the metal plate is mounted to either the member or the sensor (See Fig. 1).
 	Regarding claim 6, in Shim, the sensor is a torque sensor (See Pg. 1, Para. 0017).
 	Regarding claim 10, in Shim, the set of nanowires comprises gold (See Pg. 4, Para. 0037).
 	Regarding claim 11, in Shim, a member 105 receives a mechanical force, a first set of nanowires 150, 155 is coupled to the member; and a sensor 210 measures the mechanical force, the sensor having a second set of nanowires 160, 165 coupled thereto, the first and second sets of nanowires coupled to each other, wherein the nanowires may vertically extend to a substrate 120 (See Figs. 1 and 2, Pg. 2, Paras. 0021 – 0023, Pg. 3, Para. 0030 and Pg. 4, Paras. 0033 and 0037).
 	Shim fails to disclose that the first set of nanowires and the second set of nanowires are aligned substantially in a vertical direction, the vertical direction being perpendicular to a length-wise surface of the sensor.
 	However, Habib discloses a method and apparatus comprising nanowires 6 that are aligned substantially in a vertical direction, the vertical direction being perpendicular to a length-wise surface 48 of a sensor 2 (See Fig. 4, See Col. 4, lines 55 – 67). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shim according to the teachings of Habib for the purpose of, advantageously providing a plurality of nanowires on a substrate since these types of devices detect molecular species or biological agents in a test sample (See Habib, Col. 2, lines 20 – 22).	Regarding claim 12, in Shim, the set of nanoparticles 115, 130 is positioned on the member, and the set of nanowires 150, 155, 160, 165 is formed on the set of nanoparticles (See Fig. 1).
 	Regarding claim 13, in Shim, a first set of nanoparticles 130 are formed on a metal plate 120, and the metal plate is mounted to the member 105, wherein the first set of nanowires is formed on the first set of nanoparticles (See Figs. 1 and 2).
 	Regarding claim 14, in Shim, a second set of nanoparticles 115 is formed on the sensor, wherein the second set of nanowires is formed on the second set of nanoparticles (See Figs. 1 and 2).
 	Regarding claim 15, in Shim, a second set of nanoparticles is formed on a metal plate 120, and the metal plate is mounted to the sensor, wherein the second set of nanowires is formed on the second set of nanoparticles (See Figs. 1 and 2).
 	Regarding claim 16, in Shim, the sensor is a torque sensor (See Pg. 1, Para. 0017).
6.  	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shim and Habib, as applied to claims 1 and 11 above, and further in view of Wiley (2014/0342177).
  	Regarding claim 7, Shim and Habib fail to disclose that the set of nanowires includes a nanowire having a diameter of approximately 1 micron and a length of at least 2 microns. 	However, Wiley discloses an apparatus comprising a nanowire having a diameter of approximately 1 micron and a length of at least 2 microns (See Pg. 3, Para. 0035).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shim and Habib according to the teachings of Wiley for the purpose of, advantageously providing nanowires having specific dimensions since these types of nanowires can be used to form transparent electrodes having a high transmittance and a low sheet resistance (See Wiley, Pg. 3, Para. 0035).
 	Regarding claim 18, Shim and Habib fail to disclose that each of the first and sets of nanowires includes at least one nanowire that has a diameter equal to or less than 1 micron and a length of at least 2 microns.
 	However, Wiley discloses an apparatus comprising a nanowire having a diameter of approximately 1 micron and a length of at least 2 microns (See Pg. 3, Para. 0035).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shim and Habib  according to the teachings of Wiley for the purpose of, advantageously providing nanowires having specific dimensions since these types of nanowires can be used to form transparent electrodes having a high transmittance and a low sheet resistance (See Wiley, Pg. 3, Para. 0035).
7.  	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shim and Habib, as applied to claims 1 and 11 above, and further in view of Scherer et al. (6,828,786, hereinafter Scherer).
 	Regarding claim 8, Shim and Habib fail to disclose that the set of nanoparticles includes a nanoparticle having a diameter of 1 micron or less. 	However, Scherer discloses a method and apparatus comprising nanoparticles 40 having a diameter of 1 micron or less (See Col. 13, lines 62 - 67 and Col. 14, lines 1 - 11).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shim and Habib according to the teachings of Scherer for the purpose of, advantageously providing an improved sensing device since this type of device constructs highly efficient detection chips for rapid diagnosis and biological agent analysis (See Scherer, Col. 2, lines 5 - 23).
  	Regarding claim 17, Shim and Habib fail to disclose that the member comprises a rotor. 	However, in Scherer, a member 18 acts as a rotor (See Col. 8, lines 3 - 11).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shim and Habib according to the teachings of Scherer for the purpose of, advantageously providing an improved sensing device since this type of device constructs highly efficient detection chips for rapid diagnosis and biological agent analysis (See Scherer, Col. 2, lines 5 - 23).
8. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shim and  Habib, as applied to claim 1 above, and further in view of Kobayashi et al. (20080264185, hereinafter Kobayashi). 	Regarding claim 9, Shim and Habib fail to disclose that the set of nanoparticles comprises titantum or a titantum-tungsten alloy.
 	However, Kobayashi discloses a method and apparatus comprising nanoparticles 20 that comprise titanium (See Pg. 2, Para. 0019).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shim and Habib  according to the teachings of Kobayashi for the purpose of, advantageously providing a unique nanowire geometry since this type of structure forms sensors that ate capable of detecting reversible deformations of nanowires (See Kobayashi, Pg. 1, Para. 0013).

                                               Allowable Subject Matter
9.   	Claims 19 - 21 are allowed.
 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “positioning a nanowire template above the set of nanoparticles, the nanowire template having a set of orifices passing through the nanowire template”, as well as, “depositing another set of nanoparticles on the other of the member or the sensor; positioning another nanowire template above the another set of nanoparticles, the another nanowire template having another set of orifices passing therethrough; electroplating the another set of nanopatticles to cause additional nanowires to form in the another set of orifices of the another nanowire template; and coupling the additional nanowires to the nanowires” (referring to claim 20) and “depositing the set of nanoparticles on one of the member or the sensor comprises depositing the set of nanoparticles on a metal
plate of the one of the member or the sensor” (referring to claim 21) in combination with the other limitations presented in claim 19.
Response to Arguments
10. 	Applicant’s arguments, on Pg. 7, lines 8 - 18, with respect to these claims have been considered but are moot in new of the grounds of rejection. In response to applicant’s arguments that the references do not disclose a set of nanowires aligned substantially in a vertical direction, the vertical direction being perpendicular to a length-wise surface of the sensor, and the first set of nanowires and the second set of nanowires are aligned substantially in a vertical direction, the vertical direction being perpendicular to a length-wise surface of the sensor, it is the examiner’s position that applicant is arguing new issues.
                                                      Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kobayashi et al. (8,347,726) disclose a free-standing nanowire sensor and methods for forming and using the same.12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/8/22